1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10

11   TIMOTHY P. DEMARTINI, et al.,      No.   2:14-cv-02722-JAM-CKD
12                Plaintiffs,
13        v.                            ORDER DENYING PLAINTIFFS’ MOTION
                                        FOR ATTORNEY FEES
14   MICHAEL J. DEMARTINI, et al.,
15                Defendants.
16

17       On May 10, 2019, Plaintiffs Margie and Timothy Martini filed

18   a motion for attorney fees.    ECF No. 414.   In a procedurally-

19   improper series of filings, pro se Defendants Michael and Renate

20   Martini, filed an “ex parte application/preliminary opposition”

21   to Plaintiffs’ motion and a “counter-motion for separation; for

22   extension of time.”   See Prelim. Opp’n, ECF No. 420; Counter-mot.

23   for Separation, ECF No. 421.

24       Essentially, Defendants’ filings urged the Court to extend

25   the briefing schedule and allow separate briefing on Defendants’

26   procedural and substantive challenges to Plaintiffs’ motion.       See

27   generally Prelim. Mot. (raising procedural challenges to the

28   propriety of Plaintiffs’ motion); Counter-mot. for Separation at
                                       1
1    3-5.    The Court denied this request by minute order, ECF No. 423,

2    and the parties proceeded with the original briefing schedule.

3    See Opp’n to Plfs.’ Mot. (“Opp’n”), ECF No. 425; Reply ISO Plfs.’

4    Mot. (“Reply”), ECF No. 427.1     For the reasons discussed below,

5    the Court DENIES Plaintiffs’ motion for attorney fees as

6    untimely.

7

8                              I.     BACKGROUND

9           The parties are familiar with the years of litigation

10   leading up to Plaintiffs’ requested apportionment of attorney

11   fees.    For purposes of this motion, the relevant starting point

12   is the Court’s June 1, 2017 Order adopting in full Magistrate

13   Judge Delaney’s recommendation to (1) allow a second amended

14   complaint, and (2) sever and remand Plaintiffs’ Accounting and

15   Dissolution of Partnership claim to state court.      ECF No. 224;

16   see also Findings and Recommendations at 4, ECF No. 214.       The

17   Court’s order narrowed the scope of Plaintiffs’ suit to two

18   claims: a breach of contract claim and a partition claim.      See

19   Pretrial Conference Order at 2, ECF No. 284.

20          In April 2018, the Court held a jury trial on Plaintiffs’
21   breach of contract claim.      The jury returned a verdict in favor

22   of Plaintiffs.    ECF No. 335.    The Court entered a judgment, ECF

23   No. 347, and Defendants appealed, ECF No. 350.      A month later,

24   the Court issued findings of fact and conclusions of law on the

25   partition claim, ordering the property at issue to be partitioned

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for July 16, 2019.
                                      2
1    in kind according to Plaintiffs’ and Defendants’ fifty percent

2    interest.   Findings of Fact and Conclusions of Law at 15, ECF No.

3    361.   The parties were unable to agree on how to partition the

4    land, so the Court appointed a referee to carry out its judgment.

5    See Minutes for September 19, 2018 hearing, ECF No. 388.

6

7                               II.   OPINION

8           Plaintiffs’ motion for attorney fees, filed nearly a year

9    after the Court’s resolution of the partition claim, is

10   untimely.   Under the local rules, “[m]otions for awards of

11   attorneys’ fees to prevailing parties pursuant to statute shall

12   be filed not later than twenty-eight (28) days after entry of

13   final judgment.”   E.D. Cal. L. R. 293(a).   Courts interpret

14   “final judgment” in Local Rule 293(a) to have the same meaning

15   as “final decision” in 28 U.S.C. § 1291.     See, e.g., Jones v.

16   Bradshaw Bar Group, Inc., 735 Fed.Appx. 233, 234 (9th Cir.

17   2017).   Accordingly, a “final judgment” is a decision that “ends

18   the litigation on the merits and leaves nothing for the court to

19   do but execute the judgment.”    Caitlin v. United States, 324

20   U.S. 229, 233 (1945).   It is “typically” a decision “by which a
21   district court disassociates itself from a case.”      Mohawk

22   Industries, Inc. v. Carpenter, 558 U.S. 100, 106 (2009).      But

23   the fact that the district court retains jurisdiction over a

24   case does mean it has not issued a final judgment.     See Ray

25   Haluch Gravel Co. v. Central Pension Fund of Int'l Union of

26   Operating Engineers & Participating Employers, 571 U.S. 177,
27   183-84 (2014).

28   ///
                                        3
1          Plaintiffs do not dispute that Local Rule 293 sets out the

2    relevant timeline for requesting attorney fees.     Rather, they

3    propose the Court’s May 30, 2018 Order did not amount to a final

4    judgment.   Reply at 6.    In response to Defendants’ claims of

5    untimeliness, Plaintiffs argue:

6          How can Defendants protest the fees incurred in this
           action at the same time as claiming that this Court
7          has somehow disassociated itself from the case by
           issuing a final judgment for partition? Not only does
8          the Court receive status reports from the Referee, the
           Court has been unequivocal in its expression [of] how
9          partition will proceed, and that the case remains
           open.
10

11   Id.   Nothing in Plaintiffs’ argument identifies a claim that has

12   yet to be resolved.    The issue of costs is “collateral” to the

13   merits of the suit and may therefore be resolved after a court

14   enters its final judgment.     See Ray Haluch Gravel Co., 571 U.S.

15   at 185, 189-90.    Moreover, the court-appointed referee is doing

16   nothing more than “execut[ing] the judgment.”      Caitlin, 324 U.S.

17   at 233.

18         After the Court remanded Plaintiffs’ accounting claim, two

19   claims remained.     A jury resolved the breach of contract claim

20   on April 18, 2018.     Following the Court’s resolution of the
21   partition claim on May 30, 2018, there was nothing left for the

22   Court to adjudicate.      Consequently, the Court’s May 30 order

23   amounted to a final judgment.     Plaintiffs’ motion for attorney

24   fees was due 28 days later.     Instead, Plaintiffs waited eleven

25   months after this deadline to file their motion.      The motion is

26   therefore DENIED as untimely.      Johnson v. Wells Fargo Bank N.A.,
27   No. 2:10-cv-2839-GEB-CKD, 2013 WL 4854790, at *1 (E.D. Cal.

28   Sept. 11, 2013) (“Failure to comply with the local rule
                                         4
1    governing the filing of motions for attorney’s fees is a reason

2    for denial of the motion.”).

3

4                             III.   ORDER

5        For the reasons set forth above, the Court DENIES

6    Plaintiffs’ motion for attorney fees.

7        IT IS SO ORDERED.

8    Dated: July 16, 2019

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                      5
